Name: 2008/780/EC: Council Decision of 29Ã September 2008 on the conclusion, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement
 Type: Decision
 Subject Matter: natural environment;  fisheries;  European construction;  international affairs
 Date Published: 2008-10-09

 9.10.2008 EN Official Journal of the European Union L 268/27 COUNCIL DECISION of 29 September 2008 on the conclusion, on behalf of the European Community, of the Southern Indian Ocean Fisheries Agreement (2008/780/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 in conjunction with the first sentence of the first subparagraph of Article 300(2) and the first subparagraph of Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament, Whereas: (1) The Community is competent to adopt measures for the conservation and management of fisheries resources and to enter into agreements with other countries and international organisations. (2) The Community is a Contracting Party to the United Nations Convention on the Law of the Sea, which requires all members of the international community to cooperate in managing and conserving the biological resources of the sea. (3) The Community and its Member States have ratified the Agreement on the implementation of the provisions of the United Nations Convention on the Law of the Sea of 10 December 1982, relating to the Conservation and Management of straddling Fish Stocks and Highly Migratory Fish Stocks. (4) The Community has participated in the negotiation process for the Southern Indian Ocean Fisheries Agreement (SIOFA) from the outset and has played an active and constructive role in that process which culminated in the adoption of that Agreement during the Diplomatic Conference held in Rome on 7 July 2006. (5) The SIOFA was opened for signature on 7 July 2006 and signed by the Community the same day in accordance with Council Decision 2006/496/EC (1). (6) The Community fleet fishes in the area covered by the Agreement and it is in the interest of the Community to play an effective role in the implementation of that Agreement. (7) The Agreement should therefore be approved, HAS DECIDED AS FOLLOWS: Article 1 The Southern Indian Ocean Fisheries Agreement (2) is hereby approved on behalf of the Community. Article 2 The President of the Council is hereby authorised to designate the person or persons empowered to deposit the instrument of approval with the Director-General of the Food and Agriculture Organisation of the United Nations acting in his capacity as Depositary of the Agreement in accordance with Article 25 of the Agreement. Done at Brussels, 29 September 2008. For the Council The President M. BARNIER (1) OJ L 196, 18.7.2006, p. 14. (2) OJ L 196, 18.7.2006, p. 15.